REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 2, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-8, 10-15, and 20, has canceled claim 9.  
Claims 1-8, and 10-20 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior references considered, none has disclosed an optical combiner or an optical device that is comprised of a first substrate and a second substrate with a base structure disposed between the first and second substrates, and a plurality of grating structures disposed at the base structure.  The plurality of grating structure further comprises a plurality of in-coupling grating structures configured to couple a plurality of lights into the optical combiner wherein at least one of a grating period or a slanted angle of the a first in-coupling grating structure is different from at least one of a corresponding grating period or a corresponding slant angle of a second in-coupling grating structure; and a plurality of out-coupling grating structures configured to couple the lights out of the base structure along a longitudinal direction of the base structure.  The spatial distribution of the in-coupling grating structures along the longitudinal direction of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872